Citation Nr: 1526720	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-27 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, established service connection for prostate cancer residuals, evaluated as 20 percent disabling, effective from June 19, 2008.  The Veteran appealed, contending a higher rating was warranted.  He did not disagree with the effective date for the establishment of service connection.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes the Veteran also initiated an appeal to the denial of service connection for hearing loss and tinnitus, and that these claims were included as part of the June 2010 Statement of the Case (SOC).  However, as part of his July 2010 Substantive Appeal, the Veteran affirmatively indicated that he only desired to continue his appeal on the prostate cancer claim.  In short, by his own action, the Veteran limited this appeal to consideration of the prostate cancer claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  Although he subsequently sought to reopen these claims, to include discussing his tinnitus at the April 2015 hearing, a June 2015 rating decision found that new and material evidence had not been received to reopen the claims and nothing reflects the Veteran has appealed that decision to the Board.





REMAND

In this case, the Board finds that further development is required in order to comply with the duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board acknowledges the Veteran was accorded a VA arranged examination to evaluate his prostate cancer residuals in January 2009.  However, as it has been more than 6 years since that examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  Further, as part of his April 2015 hearing the Veteran indicated his prostate cancer residuals had increased in severity since the last examination, and that a new examination was desired.  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination of his service-connected prostate cancer residuals.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his prostate cancer residuals since January 2009.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his prostate cancer symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected prostate cancer residuals.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the June 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

